                                                      IT IS ORDERED

                                                      Date Entered on Docket: April 23, 2020




                                                      ________________________________
                                                      The Honorable David T. Thuma
                                                      United States Bankruptcy Judge
______________________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Margaret Jane Jones,

                Debtor.                     Case No. 19-12207-ta13


                    STIPULATED ORDER REGARDING MOTION FOR
                          RELIEF FROM AUTOMATIC STAY

         This matter comes before the Court on stipulation of Secured Creditor, U.S. Bank

  National Association, as indenture trustee, for the CIM Trust 2016-3, Mortgage-Backed Notes,

  Series 2016-3 (“Secured Creditor”), and the Debtor, Margaret Jane Jones (“Debtor”). Upon

  approval by the Secured Creditor, the Debtor, and the Chapter 13 Trustee, and good cause

  appearing,

         IT IS THEREFORE ORDERED AS FOLLOWS:

         1.     This Stipulated Order affects the real property commonly known as: 4711
  Caspian Ave, Farmington, NM 87402 (the “Subject Property”).



         NM-19-157712                                 1                            19-12207-ta13
                                                                      Order on Adequate Protection
  Case 19-12207-t13       Doc 44   Filed 04/23/20   Entered 04/23/20 15:02:30 Page 1 of 3
       2.     Commencing 4/20/2020, Debtor shall make regular monthly post-petition
payments under the Note and Deed of Trust to Secured Creditor, and continuing on the first day
of each month thereafter, under the terms of the Note and Deed of Trust.
       3.     Payments shall be made directly to servicing agent for Secured Creditor, Select
Portfolio Servicing, Inc., at Attn: Remittance Processing, P.O. Box 65450, Salt Lake City, UT
84165-0450, with reference to the last four digits of the Loan Number 1878, or as otherwise
directed.
       4.     Commencing May 4, 2020, and continuing thereafter on the fourth day of each
month through and including September 4, 2020, Debtor shall make an additional monthly
payment of $814.50, with a final additional payment in the amount of $814.46 due on or before
October 4, 2020, until post-petition arrears in the sum of $4,886.96 are paid.          Said sum
represents the post-petition delinquency itemized below:

       5 post-petition payment at $1,004.16 each:                          $5,020.80
       (11/20/19 through 3/20/20)

       Less Debtor’s Suspense:                                             $ (133.84)

       Total Delinquency in the amount of:                                 $4,886.96

       5.     Debtor shall timely perform all of their obligations under Secured Creditor’s loan
documents as they come due, including but not limited to the payment of real estate taxes,
maintaining insurance coverage, Chapter 13 Plan payments, and any and all senior liens.
       6.     In the event Debtor fails to timely perform any of the obligations set forth in this
stipulation, Secured Creditor shall notify Debtor and their counsel of the default in writing.
Debtor shall have ten (10) calendar days from the date of the written notification to cure the
default.
       7.     If Debtor fails to timely cure the default, or defaults on the obligations set forth
herein on more than three (3) occasions, Secured Creditor may lodge a Declaration and Order
Terminating the Automatic Stay. The Order shall be entered without further hearing. The
automatic stay shall be immediately terminated and extinguished for all purposes as to Secured
Creditor and Secured Creditor may proceed with and hold a Trustee’s sale of the Subject

       NM-19-157712                                    2                             19-12207-ta13
                                                                        Order on Adequate Protection
Case 19-12207-t13       Doc 44     Filed 04/23/20    Entered 04/23/20 15:02:30 Page 2 of 3
Property, pursuant to applicable state law, and without further Court Order or proceeding being
necessary, and commence any action necessary to obtain complete possession of the Subject
Property, including unlawful detainer, if required.
       8.      Secured Creditor's Proof of Claim is due and owing and is allowed in full.

                                        ##END OF ORDER##

Prepared and submitted by:

/s/ Stephanie Schaeffer
Stephanie Schaeffer, Esq.
McCarthy & Holthus, LLP
Attorneys for Secured Creditor
6501 Eagle Rock NE, Suite A-3
Albuquerque, NM 87113
(505) 219-4900


 /s/ Gerald R Velarde via email on 4/20/20
Gerald R Velarde, Esq.
2531 Wyoming Blvd NE
Albuquerque, NM 87112-1027
505-248-1828


 /s/ Tiffany M. Cornejo via email on 4/20/20
Tiffany M. Cornejo
625 Silver Avenue SW, Suite 350
Albuquerque, NM 87102
505-243-1335




       NM-19-157712                                    3                             19-12207-ta13
                                                                        Order on Adequate Protection
Case 19-12207-t13        Doc 44     Filed 04/23/20    Entered 04/23/20 15:02:30 Page 3 of 3
